 

Case 1:18-cv-01690-GBD-JLC Document 51

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YASMINA LAHLOU,

 

Plaintiff,
Case No.: 18-cv-01690

-against-

NOTICE OF VOLUNTARY DISMISSAL
PURSUANT TO F.R.C.P 41(a)(1)(A)(@)
BELLATORRA SKIN CARE, LLC, NATHAN
HALSEY, AND EVA BOWEN,

Defendants.

 

NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)Q)(A)(i)
Pursuant to F.R.C.P. 41(a)(1)(A)@) of the Federal Rules of Civil Procedure,
Plaintiff Yasmina Lahlou hereby gives notice that the above-captioned action is voluntarily

dismissed without prejudice against all Defendants.

Date: May 28, 2020
New York, New York

 

 

- FISHER TAUBENFELD LLP
SO_ORDERED:
A /s/

, Pos

Ab g & . Daryl Liane Fisher, Esq. (LF-5708)
Soprect. Daniels, U.S.D.J. 225 Broadway, Suite 1700
. Ent a a am New York, New York 10007
Dated. 0 Phone: (212) 571-0700

~~ ATTORNEYS FOR PLAINTIFF

 

   

 
